Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 15 December 1788
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
Paris Dec. 15. 1788.

In my last of July 12. I told you that in my next I would enter into explanations about the time my daughters would have the happiness to see you. Their future welfare requires that this should be no longer postponed. It would have taken place a year sooner but that I wished Polly to perfect herself in her French. I have asked leave of absence of Congress for five or six months of the next year; and if I obtain it in time I shall endeavor to sail about the middle of April. As my time must be passed principally at Monticello during the two months I destine for Virginia, I shall hope you will come and encamp there with us a while. He who feedeth the sparrow must feed us also. Feasting we shall not expect. But this will not be our object. The society of our friends will sweeten all. Patsy is just recovered from an indisposition of some days. Polly has the same. It is a slight but continual fever, not sufficient however to confine her to her bed. This prevents me from being able to tell you that they are absolutely well. I inclose a letter which Polly wrote a month ago to her aunt Skipwith, and her sickness will apologize for her not writing to you, or her cousins. She makes it up in love to you all; and Patsy equally: but this she will tell you herself, as she is writing to you. She has never lost her impatience to return to her own country. I hope you will find in her an estimable friend as well as dutiful niece. She inherits stature from her father, and that you know is inheriting no trifle. Polly grows fast. I should write to Mrs. Skipwith also, but that I rely on your friendship to repeat to her the assurances of my affection for her and Mr. Skipwith. We look forward with impatience to the moment when we may be all re-united tho’ but for a little time. Kiss your dear children for us, the little and the big, and tender them my warmest affections, accepting yourself of  assurances of the sincere esteem & attachment with which I am my dear Madam Your affectionate & humble servt.,

Th: Jefferson

